[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter is before the Court as a result of appellate counsel having filed a Motion to Withdraw Appearance and having filed an "Anders" brief. Anders v. California,386 U.S. 738, 18 L.Ed.2d 493 (1967). In accordance with the procedure mandated by Franko v. Bronson, 19 Conn. App. 686,692-693 (1989), the presiding judge has issued a memorandum of decision dated October 21, 1991, determining that an appealable issue does not exist.
This Court determines that certification was CT Page 10152 improvidently granted in the first instance. Accordingly, the previous order granting certification to appeal is vacated.
AXELROD, J.